DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 2/23/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 2/23/2021. In particular, the scope of original Claims 1 and 21 has been narrowed deleting the species “substituted or unsubstituted monovalent non-aromatic condensed polycyclic group” for one of R1 to R4, R7 or R8. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0240800).




Regarding the new limitations recited in claim 1 drawn to one of R1 to R4, R7 or R8 is independently selected from SF5, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazine group, a hydrazone group, a substituted or unsubstituted monovalent nonaromatic condensed heteropolycyclic group, and -B(Q6)(Q7), it is noted that the reference discloses that the group RA, RB1, RC, and RD, corresponding to the recited groups R1 to R4 are H or nitrile, i.e. a cyano group ([0023]).

Regarding the new limitations recited in claim 21 drawn to one of R1 to R4, R7 or R8 is independently selected from SF5, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazine group, a hydrazone group, a substituted or unsubstituted monovalent nonaromatic condensed heteropolycyclic group, and -B(Q6)(Q7), it is noted that the reference discloses that the group RA, RB1, RC, and RD, corresponding to the recited groups R1 to R4 are H or nitrile, i.e. a cyano group ([0023]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0240800) as applied to claims 1-17, 19, and 21 as set forth above, and in view of Ueda et al (US 6,558,817).

The rejection is adequately set forth in Paragraph 12 of the Office Action mailed on 11/23/2020 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 rejections as set forth in the Office Action mailed on 11/23/2020 are hereby withdrawn.

Applicants argue that Ma et al does not disclose a compound where one R1 to R4, R7 or R8 is independently selected from SF5, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazine group, a hydrazone group, a substituted or unsubstituted monovalent nonaromatic condensed heteropolycyclic group, and -B(Q6)(Q7). However, as set forth in the rejections above, it is noted that the reference discloses that the group RA, RB1, RC, and RD, corresponding to the recited groups R1 to R4 are H or nitrile, i.e. a cyano group.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767